A motion to dismiss the appeal has been filed in this case by the plaintiff and appellee on the ground that the order of appeal was obtained at a different session of the Twenty-Third judicial district court from that at which the judgment was rendered. It appears from the rules of said court, a copy of which is annexed to the motion to dismiss, that the continuous sessions of said court as prescribed by the Constitution run from the first day of September to the thirtieth day of June of each year. The judgment in this case was rendered on the 29th day of January, 1937, and the order of appeal was obtained in open court on the 17th day of December, 1937. No citation of appeal was asked for by the appellant, nor was any citation of appeal served on the appellee.
As the appeal was obtained at a subsequent session of the court, it was necessary to cite the appellee in order to perfect the appeal. This rule is so well established that it requires no citation of authority.
For these reasons, it is ordered that the motion to dismiss the appeal be, and the same is hereby, sustained, and the appeal is hereby dismissed, at the cost of appellant.
DORE and OTT, JJ., and VICTOR A. SACHSE, Judge ad hoc, sitting.
Le BLANC, J., recused.